Case 9:20-cv-81985-WPD Document 72 Entered on FLSD Docket 03/30/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-81985-CIV-DIMITROULEAS

  AFFORDABLE AERIAL PHOTOGRAHY, INC.,

         Plaintiff,

  vs.

  DOUGLAS ELLIMAN FLORIDA, LLC, et al,

        Defendant.
  ___________________________________/

                                      ORDER OF DISMISSAL

         THIS MATTER is before the Court upon the Joint Motion for Order Dropping Certain

  Defendants with Prejudice [DE 69] (“Joint Motion”). The Court has carefully considered the Joint

  Motion and is otherwise advised in the premises.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. The Joint Motion [DE 69] is hereby GRANTED;

         2. The claims against Defendants Douglas Elliman Florida, LLC d/b/a Douglas Elliman,

             Chrystalla Neophytou, Gloria Rodrguez-Allsup, LLC, Glorida Rodriguez-Allsup,

             Mikolaj Bauer, Joan Wenzel Messing, Valerie Coz, P.A., Valerie Coz, Gary Roger

             Goodwin, Joshua Adam Mcpherson, Ryan Mitchell Gaines, Nicola A. Higgins, P.A.,

             Nicola A. Higgins are hereby DISMISSED WITH PREJUDICE;

         3. This case remains open and pending as to the remaining defendants, Matthew

             Bachard and John List.
Case 9:20-cv-81985-WPD Document 72 Entered on FLSD Docket 03/30/2021 Page 2 of 2




         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  29th day of March, 2021.




  Copies furnished to:
  All Counsel of Record
